         Case 4:20-cv-01066 Document 1 Filed on 03/25/20 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 HEAVENLY GRAND ESTATES, LLC                      §
 D/B/A HEAVEN ON EARTH,                           §
       Plaintiff,                                 §
                                                  §
 v.                                               §    CIVIL ACTION NO:_________________
                                                  §
 WESTCHESTER SURPLUS LINES                        §
 INSURANCE COMPANY,                               §
      Defendant.                                  §

                               DEFENDANT’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Westchester Surplus Lines

Insurance Company (“Westchester”) files this Notice of Removal and respectfully shows that

diversity subject-matter jurisdiction exists and removal is timely.

                                              I.
                                       REMOVAL IS TIMELY

         1.    On February 21, 2020, Plaintiff filed its Original Petition in the matter styled

Heavenly Grand Estates, LLC d/b/a Heaven On Earth v. Westchester Surplus Lines Insurance

Company, Cause No. 20-DCV-271582, in the 458th Judicial District Court of Fort Bend County,

Texas.

         2.    On March 6, 2020, Plaintiff claims it served Defendant by delivering a copy of the

citation and petition to “Adriene Logan.”

         3.    Under federal law, “notice of removal of a civil action or proceeding shall be filed

within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is based . .

. .” 28 U.S.C. § 1446(b)(1).




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 1
      Case 4:20-cv-01066 Document 1 Filed on 03/25/20 in TXSD Page 2 of 5



       4.      Westchester files this Notice of Removal within the thirty-day time period. See 28

U.S.C. § 1446(b). Accordingly, removal of this action is timely.

                                              II.
                                   DIVERSITY OF CITIZENSHIP

       5.      Removal is proper under 28 U.S.C. § 1332(a)(1) because there is currently

complete diversity of citizenship, and complete diversity existed on the date the state court case

was filed.

       6.      Plaintiff is a Texas limited liability company whose sole member is Tamara Vogt,

who is a citizen and resident of Texas.

       7.      Defendant Westchester is an insurance company incorporated in the State of

Georgia, with its principal place of business in the Commonwealth of Pennsylvania.

                                                III.
                                          VENUE IS PROPER

       8.      Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, under 28 U.S.C. §§ 124 and 1446, since it is the district and division

within which such action is pending in state court.

                                             IV.
                                   AMOUNT IN CONTROVERSY

       9.      Plaintiff’s lawsuit arises out of a dispute regarding an insurance claim for property

damage caused by Hurricane Harvey. According to Plaintiff’s petition, “Plaintiff is seeking

monetary relief over $200,000 but not more than $1,000,000.” (Pl.’s Pet. ¶ 4.) Therefore, the amount

in controversy exceeds the $75,000.00 threshold required to invoke this Court’s jurisdiction. 28

U.S.C. § 1332(a).




DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 2
       Case 4:20-cv-01066 Document 1 Filed on 03/25/20 in TXSD Page 3 of 5



                                                   V.
                              REMOVAL IS PROCEDURALLY CORRECT

        10.     Pursuant to 28 U.S.C. §1446(a), attached hereto is a copy of all process, pleadings,

and orders served upon Westchester in the state court action.

        11.     Pursuant to Local Rule 81, attached to this notice are the following documents:

                a. All executed process in the case;

                b. Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                    actions, third-party actions, interventions and all answers to such pleadings;

                c. All orders signed by the state judge (none);

                d. The docket sheet;

                e. An index of matters being filed; and

                f. A list of all counsel of record, including addresses, telephone numbers and

                    parties represented.

        12.     Pursuant to 28 U.S.C. §1446(d), promptly after Westchester files this notice,

written notice of the filing will be given to Plaintiff.

        13.     Pursuant to 28 U.S.C. §1446(d), promptly after Westchester files this notice, a true

and correct copy will be filed with the District Court Clerk of Fort Bend County, Texas.

                                                  VI.
                                           RELIEF REQUESTED

        14.     Because the amount in controversy exceeds $75,000.00 and complete diversity of

citizenship exists, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and the

action is properly removed pursuant to 28 U.S.C. § 1441.

        Defendant Westchester Surplus Lines Insurance Company respectfully requests that the

United States District Court for the Southern District of Texas, Houston Division, accepts this




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 3
      Case 4:20-cv-01066 Document 1 Filed on 03/25/20 in TXSD Page 4 of 5



Notice of Removal, assumes jurisdiction of this action, and issues all such further orders and

processes as may be necessary

                                           Respectfully submitted:

                                           By: /s/ Stephen Pate
                                              Stephen Pate
                                              State Bar No. 15566500
                                              spate@cozen.com
                                              COZEN O’CONNOR
                                              LyondellBasell Tower
                                              1221 McKinney, Suite 2900
                                              Houston, TX 77010
                                              Telephone: (832) 214-3957
                                              Telecopier: (832) 706-3423

                                               -and-

                                               Donnie M. Apodaca, II
                                               State Bar No. 24082632
                                               dapodaca@cozen.com
                                               COZEN O’CONNOR
                                               1717 Main Street, Suite 3100
                                               Dallas, Texas 75201-7335
                                               Telephone: (214) 462-3000
                                               Telecopier: (214) 462-3299

                                           ATTORNEYS FOR WESTCHESTER
                                           SURPLUS LINES INSURANCE COMPANY




DEFENDANT’S NOTICE OF REMOVAL                                                          PAGE 4
      Case 4:20-cv-01066 Document 1 Filed on 03/25/20 in TXSD Page 5 of 5



                                  CERTIFICATE OF SERVICE

       This certifies that, on March 25, 2020, a true copy of the foregoing was served on the

following counsel of record via US Mail or ECF pursuant to the Federal Rules of Civil Procedure:

       Rene M. Sigman, Esq.
       J. Ryan Fowler, Esq.
       State Bar No. 24058357
       rmsdocket@merlinlawgroup.com
       515 Post Oak Blvd, Suite 510
       Houston, Texas 77027
       Attorneys for Plaintiff
                                            /s/ Donnie M. Apodaca, II
                                            Donnie M. Apodaca, II




DEFENDANT’S NOTICE OF REMOVAL                                                            PAGE 5
